Citation Nr: 0329622	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from May 1968 to March 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1997.  

The case was remanded by the Board to the RO in August 1998 
for additional development of the record.  



REMAND

The veteran asserts that service connection for PTSD is 
warranted, maintaining that his PTSD resulted from stressful 
events experienced during service in the Republic of Vietnam.  
An April 1996 VA examination report shows a diagnosis of 
PTSD, but the diagnosis appears to be based on unverified 
stressors.  

However, the veteran's VA treating physician has provided 
letters to the RO noting that the veteran was a combat 
veteran and that he had a diagnosis of PTSD due to various 
stressful incidents in service.  

Service connection is granted when evidence shows that 
current disability resulted from injury or disease incurred 
or aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

More specifically, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD made in accord with 
the diagnostic criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual, fourth 
edition (DSM-IV), medical evidence linking the disorder to 
events in service and, unless the claimant engaged in combat 
with the enemy or was held as a prisoner of war and the 
claimed stressor is related to those experiences, credible 
supporting evidence that the inservice events occurred.  
38 C.F.R. §§ 3.304(f), 4.125 (2003).  

The veteran's personnel records indicate that he served as a 
lineman, a field radio repairman and a messenger during his 
tours in the Republic of Vietnam.  It is unclear from these 
records if the veteran served in combat with the enemy.  

At his personal hearing before a Hearing Officer at the RO in 
July 1997, the veteran named several fellow soldiers who 
served with him in Vietnam and could potentially corroborate 
the veteran's stressors.  

In a May 2002 letter to the veteran, the RO reminded the 
veteran that information regarding the veteran's stressors 
was previously requested by letter dated October 22, 2001.  
The veteran did not respond to that letter.  

The RO then indicated that the veteran needed to provide 
descriptions of the events and dates of the stressful events, 
locations of the incidents, units where the stressful events 
took place and names of any casualties resulting from the 
events, if applicable.  The letter indicated that the 
information must be received within 30 days.  

In September 2002, the RO sent a letter to the U.S. Army 
Services Center for Research of Unit Records (USASCRUR) 
requesting supporting evidence regarding the veteran's 
alleged stressors.  The RO included copies of medical 
examinations and statements noting some of the veteran's 
alleged stressors, as noted hereinabove.  

In April 2003, USASCRUR replied that the information received 
was insufficient for the purpose of conducting meaningful 
research.  In order to conduct research concerning specific 
combat incidents and casualties, the veteran must provide 
additional information.  Such information should include the 
most specific date possible, type and location of the 
incident, numbers and full names of casualties, unit 
designations to the company level, and other units involved.  

Thereafter, the RO sent a letter to the veteran in May 2003 
explaining that USASCRUR required additional information from 
the veteran in order to verify stressors, such as the most 
specific dates on which the incidents took place; the type 
and location of the incidents; the number and full names of 
casualties; the unit designation to the company level; and 
the names of any other units involved in the incidents.  

Again, the letter indicated that the veteran had only 30 days 
to provide the evidence.  In addition, the letter did not 
indicate what the VA must do/provide with regard to the duty 
to assist.  Once again, the veteran did not respond to the 
RO's May 2003 letter.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case must be remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA and that the RO has not 
fulfilled its duty to assist the veteran in this case with 
regard to the issue on appeal.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to ask the veteran to provide 
comprehensive information concerning the 
inservice stressful events that he feels 
support his claim for service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service such as the dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The originating agency should 
inform the veteran that he may 
specifically submit lay statements or 
statements of service comrades that 
support his report of the alleged 
stressors.  He should be told that the 
information is necessary to obtain 
supporting evidence of the stressful 
events.  

2.  If the veteran responds, the RO 
should take appropriate steps to prepare 
a summary of all claimed stressors.  This 
summary, a copy of the veteran's DD Form 
214, all service personnel records and 
all associated stressor documents should 
be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197.  
USASCRUR should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  

3.  The RO also should take appropriate 
steps in order to contact the veteran and 
to obtain the names and addresses of all 
health care providers who have treated 
him for the claimed PTSD.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source, not currently of record.  In 
addition, the RO should obtain all VA 
treatment records of the veteran that are 
not currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  

4.  The RO then should schedule the 
veteran for an examination to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  All 
indicated testing should be performed.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should elicit from the veteran and record 
a full medical history in this regard.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran is suffering from 
PTSD.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  Complete 
rationale for all opinions expressed 
should be provided.  If the examiner 
enters a diagnosis of PTSD, then the 
specific stressors to support that 
diagnosis should be identified for the 
record.  

5.  Then, following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO must comply with the 
directives set forth in applicable legal 
precedent.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




